             Case 1:19-cr-10081-IT Document 187 Filed 06/03/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES,

        Plaintiff,

        v.                                                         NO. 19-CR-10081-IT

STEVEN MASERA,

        Defendant

                                        FINAL STATUS REPORT


KELLEY, M.J.

        Defendant had an initial status conference scheduled for June 3, 2019. He filed a motion for a

Rule 11 hearing (#181) on May 31, 2019.

        With the agreement of the parties, the Court finds that the interests of justice in this case, i.e.,

to allow the parties time to prepare for the R. 11 hearing, outweigh the best interests of the public and

defendant for a trial within seventy days of the date of the defendant’s initial appearance.

        Accordingly, it is hereby ORDERED that, pursuant to the provisions of 18 U.S.C. §

3161(h)(7)(A), the Clerk of this Court enter excludable time for the period from June 3, 2019, up to

and including the date of the parties’ appearance before the District Court.1


1
  The parties are hereby advised that under the provisions of Rule 2(b) of the Rules for United States
Magistrates in the United States District Court for the District of Massachusetts, any party may move for
reconsideration by a district judge of the determination(s) and order(s) set forth herein within fourteen (14)
days after receipt of a copy of this order, unless a different time is prescribed by this court or the district
judge. The party seeking reconsideration shall file with the Clerk of this Court, and serve upon all parties, a
written notice of the motion which shall specifically designate the order or part thereof to be reconsidered
and the basis for the objection thereto. The district judge, upon timely motion, shall reconsider the magistrate
judge's order and set aside any portion thereof found to be clearly erroneous in fact or contrary to law. The
                                                          1
             Case 1:19-cr-10081-IT Document 187 Filed 06/03/19 Page 2 of 2



                                                            /s/ M. Page Kelley
                                                            M. PAGE KELLEY
                                                            United States Magistrate Judge




parties are further advised that the United States Court of Appeals for this Circuit has indicated that failure to
comply with this rule shall preclude further appellate review. See Phinney v. Wentworth Douglas Hospital,
199 F.3d 1 (1st Cir. 1999); Sunview Condo. Ass’n v. Flexel Int’l, 116 F.3d 962 (1st Cir. 1997); Pagano v.
Frank, 983 F.2d 343 (1st Cir. 1993).

                                                        2
